Citation Nr: 0534522	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, both 
on a direct basis and as secondary to service-connected 
postoperative residuals of a pilonidal cyst, has been 
received.  

2.  Entitlement to service connection for a left hip/left 
knee/left leg condition, claimed both on a direct basis and 
as secondary to postoperative residuals of a pilonidal cyst.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active naval service from July 1955 to August 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO, which denied 
the veteran's claims.

In August 2004, the veteran gave testimony at a hearing 
before a decision review officer at the RO.  In October 2005, 
the veteran testified at a hearing before the undersigned via 
video teleconference.  He waived initial RO consideration of 
evidence submitted in conjunction with his hearing.  
38 C.F.R. § 20.1304 (c) (2005).  

A review of the November 2004 supplemental statement of the 
case reveals that the RO apparently reopened the issue of 
entitlement to service connection for a back disability.  
However, a previously decided claim may not be reopened in 
the absence of new and material evidence.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial). Further, regardless of RO 
action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of a claim. Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.  




FINDINGS OF FACT

1.  In an April 1989 rating decision, the RO denied the 
veteran's claim of service connection for a back disorder; 
although he was notified of this decision in June 1989 and 
issued a statement of the case in July 1989, he did not file 
a timely substantive appeal.

2.  The evidence associated with the claims file since the 
RO's denial of service connection for a back disorder raises 
a reasonable possibility of substantiating the claim on the 
merits.

3.  A back disability is not related to the veteran's active 
duty service, and it is entirely unrelated to the veteran's 
service-connected postoperative residuals of a pilonidal 
cyst.

4.  A left hip/left knee/left leg condition is not related to 
the veteran's active duty service, and it is entirely 
unrelated to the veteran's service-connected postoperative 
residuals of a pilonidal cyst.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claim of service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  A back disability was not incurred in or aggravated by 
the veteran's active duty service, and it is not the 
proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

4.  A left hip/left knee/left leg condition was not incurred 
in or aggravated by the veteran's active duty service, and it 
is not the proximate result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
March 1986 to August 1989, from August 2002 to August 2004, 
and from January to March 2005; VA medical examination 
reports dated in October 2004; private medical records; and 
hearing testimony dated in August 2004 and October 2005.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  In the 
instant case, the veteran filed a timely notice of 
disagreement but did not initiate a timely appeal of the RO's 
April 1989 rating decision, and it became final.  Id.; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (detailing the 
procedures and time limitations in which to initiate and 
perfect an appeal).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2005)).  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in September 2002, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

When the RO initially denied service connection for a back 
disability, the available evidence consisted of the service 
medical records which are silent regarding the back or any 
injury in which the back could have been implicated.

The additional evidence received after the RO's denial of 
service connection for a back disability consists of VA and 
private medical records, as well as the veteran's hearing 
testimony.

The evidence now reflects minimal degenerative arthritis of 
the lumbosacral spine.  The record also contains a VA medical 
opinion reflecting no nexus between a back disability and 
service or between a low back disability and the veteran's 
service-connected postoperative residuals of a pilonidal 
cyst.  As well, the evidence contains a July 2004 private 
medical opinion suggesting some sort of nexus between current 
degenerative arthritis and the pilonidal cyst drainage that 
took place in service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  When a disease is 
first diagnosed after service, service connection can still 
be granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

The new evidence received after the RO's last final denial of 
service connection for a back disability reflects, for the 
first time, a present disability.  Furthermore, at least some 
of the arguably competent medical evidence suggests a nexus 
between the veteran's present low back condition and service 
or between it and a service-connected disability.  See 
Justus, supra.  Thus, the Board concludes that the new 
evidence is new and material within the meaning of applicable 
law and regulations because it raises a reasonable 
possibility of substantiating the claim.  The claim of 
service connection for a back disorder on a direct or 
secondary basis is reopened.  38 C.F.R. § 3.156; see also 
Hodge, supra.

Service Connection: Back Disorder

The law and regulations pertinent to direct service 
connection are outlined in the section above dealing with the 
question of new and material evidence.  The Board will not 
restate this information.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board will first address entitlement to service 
connection for a back disability on a direct basis.  The 
service medical records show no relevant complaints, so it 
cannot be said the veteran's back condition was factually 
shown during service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
the first showing of spine arthritis was not until several 
years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Of record is 
a March 1986 VA treatment record wherein the veteran reported 
having back pain for 15 years - in other words, since 
approximately 1971, which was 14 years after his separation 
from service.  He was in the reserves for a period of time 
after his active service, and he completed a report of 
medical history in September 1958 wherein he denied any 
relevant history.  In light of the clear denials from the 
appellant of continuity of symptomatology in 1958, along with 
the history he provided in 1986, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the a disorder 
first shown after military service, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran now has degenerative arthritis of the lumbar 
spine, shown on x-rays in October 2004.  As for whether there 
is evidence of in-service disease or injury, as discussed 
above, the service medical records show no relevant 
complaints.  The veteran contends that he suffered a low back 
injury when he came into contact with the side of a ship 
while performing maintenance work on it from the outside.  In 
December 1988, he told J.S. Conti. M.D. that he did not 
report the injury because he wanted a weekend pass to bid 
farewell to friends in Okinawa.  Dr. Conti acknowledges the 
veteran's account and seems to imply that current low back 
radiologic findings are related to the unreported accident.  

The veteran's contentions about the alleged in-service injury 
are inconsistent.  Although he told Dr. Conti that he did not 
report the injury, at other times he states that the injury 
"bruised" his tailbone and so he was placed on no duty for 
six months until the pilonidal cyst surgery.  This implies he 
did report an injury.  The service medical records, however, 
contain no information corroborating this account of events.

Regardless, even if the Board were to accept as true that the 
veteran was painting a ship when his body bumped against the 
ship, it is clear such an incident was of minimal impact.  
When he separated from active duty in August 1957, he did not 
report incurring any back injury during service, and the 
examination was normal.  He did not raise any complaints 
concerning his back during his September 1958 reserve 
examination, and the evaluation of his spine was normal.  X-
rays of the lumbar spine in April 1986 and June 1989 were 
normal; it was not until 2004, more than 45 years after his 
separation from service, that lumbar spine x-rays showed any 
abnormality.

The veteran also appears to imply that the in-service 
pilonidal cyst resulted from this injury to his tailbone.  
There is no indication in the record that the cyst resulted 
from such trauma, or that such trauma, if it indeed occurred, 
involved the spine itself.

The other evidence reflects that back pain had its onset many 
years after service.  See 1986 record discussed above.  
Furthermore, on October 2002 VA orthopedic examination, the 
examiner opined that the veteran's lumbosacral strain with 
arthritis was unrelated to service.  The examiner based his 
opinion upon examination of the veteran and a review of the 
record.  Based on the fact that no back injury is noted in 
the service medical records, the examiner opined that the 
veteran's low back symptomatology was a naturally occurring 
phenomenon as opposed to a condition that is related to 
service.

The Board credits the VA examiner's opinion in this regard.  
He had access to the record as well as to the veteran.  There 
is no private medical evidence favorable to this claim.  That 
is, there is no private medical evidence suggesting a direct 
relationship between in-service disease or injury and the 
current condition.  The Board notes Dr. Conti's opinion, 
discussed in more detail below, only concerned the left hip.  
No mention was made at that time of back complaints.

Because the credible medical evidence reflects no nexus 
between any present back condition and service and because 
there is no indication of a back injury in the service 
medical records, service connection for such is denied.  
38 C.F.R. § 3.303.  

Regarding entitlement to secondary service connection, the 
veteran asserts that a low back disability is related to 
postoperative residuals of a pilonidal cyst.  The veteran 
himself is not shown to be competent to render medical 
opinions upon which the Board may rely.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, service connection on a 
secondary basis for a back disability cannot be granted based 
solely on the veteran's contentions.  Id.; 38 C.F.R. § 3.310.

Dr. Cowens's July 2004 statement reads as follows: "The 
patient gives a history of pilonidal cyst incision and 
drainage with repeat operative procedure due to reoccurrence 
and adhesions.  In addition to degenerative arthritis, the 
patient's pain and stiffness are in part resultant 
complications of this remote condition and these 
procedures."  Dr. Cowens's opinion is unsubstantiated.  
First, there is no medical evidence showing any reoccurrence 
of the pilonidal cyst or any "repeat" operative procedures.  
The medical evidence shows hemorrhoid surgery, knee surgery, 
and removal of various other skin lesions by Dr. Garcia, but 
no mention that the pilonidal cyst ever returned or that 
further surgery was needed.  In fact, the September 1958 
reserve examination noted that removal of the pilonidal cyst 
in 1957 was successful.  Therefore, Dr. Cowen's opinion 
appears to be based on an inaccurate factual and medical 
premise.  

In contrast, in October 2004, a VA examiner who reviewed the 
record and examined the veteran opined that the veteran's 
only residual of the in-service pilonidal cyst surgery was a 
scar that caused no limitations.  Further, the examiner 
asserted that there was "no way" that the scar could cause 
joint pain.  It follows that there is no association between 
the veteran's minimal degenerative arthritic changes in the 
lumbosacral spine and the in-service pilonidal cyst or 
residuals thereof.  Because there is no association between 
the veteran's service-connected postoperative residuals of a 
pilonidal cyst and the current mild low back disability, 
service connection on a secondary basis must also be denied.  
38 C.F.R. § 3.310.

The Board notes that it opted to credit the VA examiner's 
opinion because it is based on a review of the record as 
opposed to a history provided by the veteran.  The VA 
examination report, moreover, is comprehensive and offers 
substantiation of conclusions reached.  That same cannot be 
said for the opinion of Dr. Cowens.  In addition to the 
reasons given above, it must also be noted that Dr. Cowens 
did not have access to the complete medical history of the 
veteran - a history that shows not only denials of relevant 
complaints and a lack of findings in 1957 and 1958, but also 
a lack of repeated operations.  VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).

Service Connection: Left Hip/Left Knee/Left Leg Condition

The law and regulations pertinent to direct and secondary 
service connection are outlined in the sections above.  The 
Board will not restate this information.  

The service medical records make no reference to the left 
hip, left knee, or left leg, so it cannot be said these 
conditions were factually shown during service.  

In May 1990, the veteran sought private treatment for a 
painful left knee.  The veteran provided a history of left 
knee problems dating back to service where he claims to have 
suffered a left knee injury, which was treated 
conservatively.  The physician diagnosed chondromalacia of 
the left patella and a degenerative tear of the medial 
meniscus with chronic ligament insufficiency.  That month, he 
underwent a left knee arthroscopy, arthrotomy, and 
debridement with excision of the degenerative medial meniscus 
with resurfacing of the chondral lesion of the femur as well 
as the patella.  

Current radiologic evidence reveals minimal degenerative 
arthritis of, in pertinent part, the left hip.  Dr. Conti, in 
December 1988, based on a history of an in-service injury 
provided by the veteran, opined that findings regarding the 
left hip were compatible with an old trauma in that area.  As 
stated above, Dr. Conti indicated that the veteran failed to 
report this alleged in-service injury so as to enable a 
weekend pass to part from friends.  

Apparently, however, in March 1986, the veteran indicated 
that left hip pain had its onset in or about 1970.  The 
veteran also reported left hip trauma and removal of a 
pilonidal cyst.  The examiner opined that the veteran's left 
hip symptomatology was possibly due to a leg length 
discrepancy.  

In October 2004, a VA examiner opined that left hip arthritis 
and left leg shortening may have been due to the veteran's 
left knee surgery.  The examiner diagnosed a post-operative 
injury of the left knee.  The examiner opined essentially 
that left lower extremity symptomatology was unrelated to any 
incident in service as no injury was noted in the service 
medical records.

The veteran himself asserts that he has a left lower 
extremity disability which includes shortening of that 
extremity.  He indicated that he suffered a left lower 
extremity injury while painting the side of his ship in 
Okinawa.  He asserted that a certain movement of another 
sailor caused his hip to become pinned against the 
scaffolding on the side of the ship.  He indicated that he 
was put on light duty for six months and then underwent 
surgery for a pilonidal cyst.  The veteran admitted, however, 
that no physician told him that the shortening of the left 
lower extremity was related to service.  He simply stated 
that because there was no leg length discrepancy before 
service, the current discrepancy must have been due to 
service.  The veteran indicated, moreover, that following 
service, he first sought left lower extremity treatment in 
the mid 1980's.  

Initially, the Board observes that the veteran is not 
competent to opine regarding the etiology of any left lower 
extremity disability.  Espiritu, supra.  The Board must 
therefore look to the competent medical evidence in rendering 
a decision regarding entitlement to service connection for a 
left lower extremity disability.

There is no persuasive medical evidence of record linking any 
disorder of the left hip, left knee, or left leg to service.  
The veteran himself admits that he was never told that such 
was the case.  In any event, the VA examiner opined, after 
reviewing the record and examining the veteran, that there 
was no such nexus.  He explained that the lack of indication 
of an injury in service led him to conclude that there was no 
relationship between left lower extremity symptomatology and 
service.  Indeed, the VA examiner asserted that such a 
condition was naturally occurring.  Other medical evidence 
reflects that the shortening of the left lower extremity 
could have resulted from left knee surgery that took place 
some three decades after service.  It must also be 
emphasized, again, that the veteran raised no relevant 
complaints upon separation from active duty in August 1957 or 
during a reserve examination in September 1958, and all 
examinations were normal.  Finally, the evidence reflects 
that the veteran first noticed left lower extremity 
symptomatology approximately a decade and a half post 
service.  

The foregoing medical evidence reflecting no nexus between 
left lower extremity problems and service coupled with the 
fact that left lower extremity problems were first noted 
years after service militates against a grant of service 
connection for a disability of the left hip, knee, and leg.  
38 C.F.R. § 3.303.

The Board recognizes the favorable opinion of Dr. Conti.  The 
Board does not credit his opinion regarding the etiology of 
any left lower extremity disabilities because he based his 
views on a history provided by the veteran and it does not 
appear that he had access to the claims file.  The VA 
examiner, in contrast, had access to the entire claims file.  
Based upon such review, he provided an unfavorable opinion.  
The Board is of the position that the VA examiner's opinion 
is more probative than that of Dr. Conti because it is fully 
explained and is based upon a review of the veteran's medical 
history since service.  The Board is permitted to rely on one 
medical opinion as opposed to another so long as the Board's 
reasons for doing so are provided.  The Board has 
substantiated its rationale for crediting the VA examiner's 
opinion.  See Hayes v. Brown, supra.

The Board now turns its attention to the matter of 
entitlement to service connection for a disability of left 
hip, knee, and leg on a secondary basis.  38 C.F.R. § 3.310.  
The veteran appears to believe that there is a relationship 
between the pilonidal cyst that was surgically removed in 
service and his current left lower extremity complaints.  
Again, the veteran is not competent to render medical 
opinions, and the Board cannot grant his claim on the basis 
of his own assertions concerning etiology.  38 C.F.R. 
§ 3.310; Espiritu, supra.

In July 2004, Dr. Cowens noted a history of hip and iliac 
pain for several years with stiffness and limited range of 
motion.  Based on the veteran's history of a pilonidal cyst 
excision with repeated operative procedures, Dr. Cowen 
concluded that the veteran's degenerative arthritis was "in 
part resultant from this remote condition and these 
procedures."  

The VA examiner, in October 2004, provided an entirely 
different opinion.  The VA examiner cited the service medical 
records in stating that the veteran's pilonidal cyst surgery 
in 1956 was successful and that all wounds healed without 
event.  On examination, the VA examiner observed that the 
scar associated with the pilonidal cyst surgery was not 
visible due to its location and caused no limitation or 
additional disability.  While acknowledging the opinion of 
Dr. Cowans, the VA examiner concluded that the residual 
surgical scar - which is apparently the only residual of the 
pilonidal cyst surgery - was unrelated to any hip joint pain 
and that there was "no way" that a pilonidal cyst could 
cause orthopedic symptomatology.  

The Board finds the VA examiner's opinion more persuasive 
than that of Dr. Cowans because he reviewed the entire record 
and provided a full rationale for his determinations.  The 
opinion of Dr. Cowans consists of one paragraph and is 
unsubstantiated.  Furthermore, it is based on a medical 
history provided by the veteran as opposed to a medical 
history gleaned from  review of the claims file.  The Board 
emphasizes that it has fully explained its reasons for 
relying on the VA examiner's opinion.  See Hayes v. Brown, 
supra

Because the Board has chosen to credit the VA examiner's 
opinion, which indicates no causal connection between the 
veteran's service-connected post-operative residuals of a 
pilonidal cyst, service connection on a secondary basis is 
denied.  38 C.F.R. § 3.310.  The Board notes that the veteran 
has no other service-connected disabilities.

It must also be noted, with respect to both direct and 
secondary service connection for a left hip condition, that 
x-rays in October 2004 showed degenerative arthritis of both 
hips.  The veteran has never stated the alleged in-service 
injury involved both hips, and there is no medical opinion 
that explains why the same condition present in both hips 
would be due to the alleged trauma on one side, but 
presumably due to some other fact on the other side.  The 
Board need not address this inconsistency at this time, since 
no persuasive medical evidence has been presented or received 
concerning the left hip arthritis, as discussed in detail 
above.

As an aside, the Board notes that service connection for a 
disability of the hips was denied by April 1989 rating 
decision that became final.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.1103.  Finally decided decisions can only 
be reopened if sufficient new and material evidence is 
received.  See 38 C.F.R. § 3.156.  Nonetheless, despite the 
RO's denial of service connection for a bilateral hip 
disability in 1989, the present issue is different from that 
decided by the RO in 1989.  

In September 2002, the veteran filed a claim of service 
connection for, in pertinent part, a hip and left leg 
disability.  A reading of the August 2003 notice of 
disagreement coupled with a review of the veteran's August 
2004 testimony during his personal hearing at the RO suggests 
that he was actually seeking service connection for a 
disability of the left lower extremity in general that 
included but was not limited to the left hip.  Thus, the 
claim herein is essentially and fundamentally different from 
that decided by the RO in April 1989.  The current claim has 
never before been adjudicated by the RO.  As such, it is not 
a matter that implicates finality and the need to submit new 
and material evidence. 

Conclusion

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence regarding either issue on appeal to 
otherwise warrant a favorable decision.  Indeed, the Board 
has demonstrated that the most reliable and credible medical 
evidence weighs against the veteran's claims.  In such 
situations, the benefit of the doubt rule does not apply.  
Id.; 38 C.F.R. § 3.120; Ortiz, supra; Gilbert, supra.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in November 2002, January 2003, 
and April 2003.  Those letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and of his and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  

The RO's letters did not specifically instruct the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from him that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  When 
considering the notification letter, the rating decision on 
appeal, the statement of the case, and the supplemental 
statement of the case as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give claimants notice of the 
elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains many post-service private and VA 
treatment records. Attempts were made to retrieve records 
from the VA medical facility in Butler, Pennsylvania, but 
they responded no records were available.  The RO also 
requested the veteran's records from Dr. Conti, who stated he 
had retired and transferred his records to another physician.  
The veteran then failed to provide an address for the other 
physician. The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded two medical examinations in 
connection with the issues on appeal to obtain opinions 
regarding the etiologies of his claimed disabilities.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.

ORDER

The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


